The only question raised by this record is the refusal of the court to give, at the request of the defendant, the general affirmative charge. It is contended that the evidence for the State failed to make out a case authorizing a conviction. We cannot agree with the appellant in this contention. The whisky was found in the room of the defendant and in a locked trunk, to which the defendant had the key. Nobody had access to this whisky but the *Page 549 
defendant, and the only inferences to be drawn from the facts proven were that the defendant had possession of the whisky and knew it was in her possession.
There is no error in the record, and the judgment is affirmed.
Affirmed.